Entre :

1) La communauté locale du Secteur LOSANGANYA, Groupement de LINGOY
comprenant 3 villages (Bokolongo, Bonyeka et Elema) effectivement riveraine au
bloc forestier qui est concerné par Le présent accord.

Le Territoire de BOLOMBA

le District de l'EQUATEUR

Province de L'EQUATEUR

en République Démocratique du Congo
et représentée par Messieurs :
SECTEUR DE LOSANGANYA

GROUPEMENT DE LINGOY

1. Mr Bosawa Efomi : Chef de Secteur

2. Mr Bofonge Bokungeanga Joseph  : Chef de groupement

3. Mr Bonina lkundaka f Chef du village Bonyeka
4. Mr Enyenga watantondo Ë Chef du village Elema

5. Mr Ekalo Mbindo é Notable du village Bonyeka
6. Mr Banyamo Bamongo È Notable du village Elema
7. Mr Bompose Bokonongo Faustin  : Délégué de la Société Civile

et ci-après dénommées Les communautés locales.
et

2) La Société « MEGABOIS » immatriculée au Nouveau Registre de Commerce
N°26352 Kinshasa, le numéro d'identification nationale N° K30029 A, Numéro
d’Identification Fiscale NO2A2202L Kinshasa, ayant son siège au n° 3231, Avenue
Mwela, Quartier Kingabwa, Commune de Limete, représentée par Monsieur Yves
BRACKENIER, Administrateur Gérant et ci-après dénommé «le concessionnaire

f
HA

forestier », d’autre part ;
P\ l
K
Î

Etant préalablement entendu que : | K
- la Société est titulaire du titre forestier n° GA 088/CAB/MIN/AFF-ET/03 du\_)

31/05/2003, de superficie égale à 121.216 hectares (Annexe 1) et jugé convertible
en contrat de concession forestière, couvrant une superficie totale de 121.216
hectares conformément à La décision ministérielle prise Le 29 janvier 2011 dûment
motivée par les observations particulières émanant de la Commission
Interministérielle de conversion des anciens titres forestiers en contrats de
concession forestière Lors de sa deuxième session d’examen de recours (Annexe 2).

- la communauté locale du Territoire de BOLOMBA et du Groupement de LINGOY
est riveraine à la concession forestière concernée ;

- cette forêt est située dans Le Secteur de LINGOY, Territoire de BOLOMBA font
partie de celles sur laquelle la communauté locale susmentionnée jouit de droits
coutumiers ainsi qu’en atteste les cartes en annexe 1 ;

- les limites de la partie des concessions forestières concernées par le présent
accord (cf. article 2 ci-dessous) ont été fixées de commun accord entre parties, et
sont consignées dans les Plans de Gestion, et dans Les Plans d'Aménagement de
concessions au moment de son approbation ;

- Monsieur Deogracias BALEZI CHIRALANGANYI, Administrateur du Territoire de
BOLOMBA, Chef de Division, Matricule 416962 R, assiste à la signature du présent
accord en qualité de témoin et garant de La bonne application du présent contrat.

IL EST CONVENU CE QUI SUIT :
Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat de
concession forestière.

IUa pour objet principal, conformément à l’article 4 de l’annexe de l’Arrêté n°
023/CAB/MIN/ECN-T/27/JEB/10 du 07 Juin 2010 fixant le modèle d'accord
constituant la clause sociale du cahier des charges du contrat de concession
forestière, d'organiser La mise en œuvre des engagements du concessionnaire
forestier relatifs à La réalisation des infrastructures socio-économiques et services
sociaux au profit de la communauté locale susmentionnée.

IUvise aussi à régler Les rapports entre les parties en ce qui concerne la gestion de
la concession forestière.

Article 2 :

Pendant La période de préparation du Plan d'Aménagement, cet accord fait partie
du Plan de Gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières assiettes annuelles de coupe,
conformément à l’article 2 de l’Arrêté n° 023/CAB/MIN/ECN-T/27/JEB/10 du 07
Juin 2010 précité

Lorsque le Plan d'Aménagement, annexé de son cahier des charges, est approuvé,
cet accord couvre alors une période de cinq années, comme l'indique l’article 2 de
VArrêté n° 023/CAB/MIN/ECN-T/27/JEB/précité, et  — à un nouveau bloc

de cinq assiettes annuelles de coupes. / 4
Fi 4

8 d/

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord.

Chapitre 2 : Obligations des parties
Section 1° : Obligations du concessionnaire forestier
Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89, alinéa 3,
point c, du Code forestier, incombant au concessionnaire forestier en matière
d’infrastructures socio-économiques et des services sociaux portent spécialement
sur Les ouvrages et les facilités repris en annexe 3.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds
de Développement (cfr. article 12), au profit de la communauté locale réunie
autour de ces secteurs, la réalisation des infrastructures socio-économiques
reprises en annexe 4.

Article 5 :

D’autres infrastructures non prévues dans le cadre du présent cahier des charges
pourront être intégrées dans un futur de durée estimée à au moins quatre ans à
dater de la signature du présent accord dès lors qu’elles concourent au
développement socio-économique du Secteur de LOSANGANYA.

Article 6 :

Sont rapportées en annexes 1, 2 et 3 du présent accord, les informations plus
détaillées se rapportant aux engagements prévus à l’article 4 et concernant :

- les plans et spécifications des infrastructures,

- leur localisation et la désignation des bénéficiaires,

- le chronogramme prévisionnel de réalisation des infrastructures et de
fournitures de services ainsi que Les coûts estimatifs s’y rapportant.

Article 7 :

Les coûts d'entretien et de maintenance des infrastructures est assurée par le
Fonds de Développement à travers La constitution d’une provision de 10 % sur les
ristournes versées durant Les années d’exploitation sur le bloc d'exploitation.

Article 8 :
Certains des coûts de fonctionnement de l’école et du centre de santé, notamment

les rémunérations des enseignants et des personnels de santé, sont du ressort de
l'Etat congolais.

4

Si des retards venaient à être constatés dans le déploiement des personnels

enseignants et de santé, le Comité Local de Gestion (CLG), prévu à l’article 15 ci-
dessous, peut, de manière transitoire et en attendant que les agents désignés
soient affectés, recruter localement et financer sur les ressources du Fonds de
Développement, des personnels aptes à remplir ces fonctions.

Article 9 :

Concernant les frais de fonctionnement autres que les rémunérations des
personnels enseignant et de santé, c’est-à-dire les fournitures scolaires, les
produits pharmaceutiques, etc., le concessionnaire forestier apporte sa
contribution en finançant gratuitement le transport depuis Kinshasa ou une autre
ville plus proche.

Article 10 :

À compétences égales, le concessionnaire forestier s'engage à recruter La main
d’œuvre de son entreprise auprès de deux communautés locales.

Article 11 :

Conformément à l’article 44 du Code forestier, le concessionnaire forestier
s'engage à respecter l'exercice par la communauté locale du Secteur de
LOSANGANYA et de 3 villages des droits d’usage traditionnels Leur reconnus par la
Loi notamment :

-__ Le prélèvement de bois de chauffe ;

- la récolte des fruits sauvages et des chenilles ;

-_ La récolte des plantes médicinales ;

- la pratique de la chasse et de La pêche coutumières.

Les modalités d'exercice des droits définis à l’alinéa 1° seront mentionnées dans Le-
Plan d'Aménagement du bloc forestier.

Article 12 :
ILest institué un fonds de développement dénommé « Fonds de Développement »

pour financer La réalisation des infrastructures définies à l’article 4 ci-dessus ainsi
que Les dépenses prévues aux articles 7 et 8.

Le Fonds de Développement est constitué du versement par le concessionnaire
forestier d’une ristourne de deux à cinq dollars par mètre cube de bois d'œuvre
prélevé dans le bloc forestier, selon Le classement de l'essence concernée, publiée
dans les Mercuriales des prix de bois congolais par les Ministères de l'Economie, du
Plan et des Finances et dont copie en annexe. Les volumes de bois considérés sont
portés sur les déclarations trimestrielles de production de bois d'œuvre dans le

bloc forestier.

Article 13 :

Les deux parties conviennent de commun accord les valeurs ci-après pour les
essences coupées dans le bloc forestier, à savoir :

Classe Valeur (USD)

1

w|ur

3 2

Article 14 :

Pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, endéans 45 jours ouvrables à dater de La signature du présent
accord, un préfinancement de 10% du coût total des travaux d’infrastructures
socio-économiques présentées à l’article 4 ci-dessus et qui est actuellement estimé
à 12.950 USD (dollars américains douze mille neuf cents cinquante)

Ces 10% constituent une avance sur les ristournes à verser sur Les volumes de bois
prélevés dans le bloc forestier considéré qui regroupent, selon Les cas, 4 ou 5
assiettes annuelles de coupes et sont remboursables à La fin de la période
considérée.

Article 15 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d’au moins cinq
représentants élus de La communauté locale représentée par le Secteur de
LOSANGANYA

Sur demande de la communauté locale représentée par Le Secteur de LOSANGANYA,
le concessionnaire forestier accepte qu’un représentant de la société civile fasse
partie du CLG en qualité d’observateur.

Article 16 :
Outre un président désigné par les membres de la communauté locale et travaillant

sous La supervision du chef de secteur, le CLG comprend un secrétaire rapporteur,
un trésorier, huit conseillers et un représentant de La Société MEGABOIS.

Dès sa mise en place, le CLG est installé officiellement par l’Administrateur du
Territoire de BOLOMBA.

Article 17 :

Le Fonds de Développement est consigné auprès du concessionnaire forestier ou
d’un tiers défini d’un commun accord par Les parties, si d’autres facilités bancaires
ne sont pas disponibles.

Dans ce cas, celui-ci s’engage à rendre accessibles les ressources financières au
CLG, selon Les modalités fixées de commun accord par les parties.

Section 2 : Obligations de la communauté locale
Article 18 :

La communauté locale s’engage à concourir à la gestion durable de La concession
forestière et à contribuer à La pleine et libre jouissance par le concessionnaire
forestier.

Article 19 :

La communauté locale s’engage à collaborer avec Le concessionnaire forestier pour
maîtriser tout incendie survenu à l’intérieur de la forêt concédée ou dans une aire
- herbeuse attenante à la susdite forêt.

Article 20 :

La communauté locale s’engage à prendre toute disposition appropriée pour que
ses membres contribuent à La protection du personnel et du patrimoine
d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d’actes de violence ou de voies de fait sur Le personnel
du concessionnaire forestier ou d’actes de vandalisme sur son patrimoine
d'exploitation perpétrés par un ou plusieurs membres de la communauté locale,
entraîne réparation.

Article 21 :
La communauté locale ayant droit regroupée au sein de ce secteur s’engage à
collaborer avec le concessionnaire forestier pour que les voies établies par ce

dernier pour l'évacuation de son bois ne soient plus utilisées par d’autres
exploitants, sauf exercice d’un droit lié à une servitude légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l’accès à des fins illégales
des susdites voies aux communautés non riveraines de ces deux concessions.

Article 22 :

La communauté locale s'engage à collaborer à la lutte contre le braconnage et
l'exploitation illégale dans La concession forestière et à sensibiliser leurs membres
à cette fin.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat [ ê |
Article 23 : : os /

Aux fins d'assurer le suivi et l’évaluation de l'exécution des engagements pris en
vertu du présent contrat, il est institué un Comité Local de Suivi (CLS);

Article 24 :

Le CLS est présidé par l’Administrateur de Territoire de BOLOMBA ou son délégué
et est composé, de quatre conseillers et d’un délégué du concessionnaire
forestier, un secrétaire et de cinq membres élus de cette communauté locale en
dehors des membres du CLG.

Les parties acceptent que La Société civile du secteur de LOSANGANYA siège en
qualité de membre effectif du CLS.

Article 25 :

Le CLS examine Le rapport trimestriel d'activités du CLG, particulièrement en ce
qui concerne la réalisation des infrastructures socio-économiques et Le calendrier y
afférent.

IUpeut, en cas de besoin, entendre le Président ou tout autre membre du CLG.

IL peut également faire appel à une expertise qualifiée pour l’éclairer sur toute
question inscrite à l’ordre du jour de sa réunion.

Article 26 :

Le CLS se réunit en session ordinaire tous les trois mois sur convocation de
l’Administrateur de Territoire de BOLOMBA, à l'initiative de l’une des parties au
présent accord.

Ses décisions sont prises par consensus et sont consignées dans un procès-verbal
signé par tous Les membres présents.

Article 27 : . =

IL'est versé aux membres de CLG et CLS un jeton de présence dont Le taux est fixé
de commun accord entre les parties.

Les frais d'organisation des réunions de deux Comités sont prélevés sur le Fonds de
Développement.

Toutefois, la somme totale de frais couvrant les dépenses prévues aux alinéas ci-
dessus ne peut excéder 10% du financement total des travaux de réalisation des
infrastructures concernées par le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends
Article 27 :

Tout litige ou contestation né de l’interprétation ou de l'exécution du présent
accord est, si possible, réglé à l’amiable entre Les parties.

A défaut d’un arrangement, les parties s'engagent à soumettre le litige à La
Commission de règlement des différends forestiers organisée par l’Arrêté
ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16 JUIN 2009.

Au cas où Les différends persistent, La partie non satisfaite peut saisir le tribunal
compétent de droit commun.

Article 28 :

Pour l’exécution du présent accord, la communauté locale a le droit de se faire
assister par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales
Article 29 :

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l’Administrateur du Territoire de BOLOMBA en tant que témoin et garant de la
bonne application du présent accord, remplace et annule tout autre accord qui
aurait existé entre Les parties au présent accord.

Article 30 :
Le présent-accord est établi en cinq exemplaires originaux-et remis à chacune des
parties, à l’Administrateur de Territoire de BOLOMBA, à l’administration forestière

provinciale et à l'administration forestière centrale des forêts pour son annexion
au contrat de concession forestière.

Fait à Bekondji, le 15 Août 2011

 —

CI

Pour Le concessionnaire forestier

Monsieur Jacques KALAN wa) \
Chargé g ER dupe

Pour la communauté (oem

NOMS ET POSTNOMS QUALITÉ

SIGNATURE

0. Secteur

EN

Mr Bosawa Efomi Chef de Secteur

Œ Groupement(LOSANGANYA J z/##bv

2 Mr Bofonge Bokungeanga Jéseph | Chef de Groupement

3 Mr Bonina Ikundaka Chef du village
4 Mr Enyenga watantondo Chef du village
5 Mr Ekalo Mbindo Notable

6 Mr Bonyano Bamongo

Mr Lokemba Lolondo, Chef de secteur environnement

- Pour la Société Civile

10

Annexe 2
COMITE LOCAL DE GESTION / LOSANGANYA

N° Noms-Postnom Fonction Entité

ord

1. | BOUKU INGALA Jules Président Village Bonkoto

2. | BANYAMO BO’MONGO Jérome Secrétaire Notable du village
Elema

3 BANDJOMBOLO BELANGA Beyard Trésorier Village Bonkoto

4. | BOFONGE BOKUNGU’ONGBA Conseiller Village Elema

5. | LONGONDELA BOFALA Jean Conseiller Village Bonyeka

6. | BONINA IKUNDAKA Conseiller Chef du village
Bonyeka

7. | MBOYO BANONA Jean Conseiller Village Bonkoto

8. | IYONGA LOFOFU Roger Conseiller Village Lokofa

9. __| BOMETELA W'OMBUNDU Henri Conseiller Village Bonkoto

10. | ENYENGA WUDJA’NTANDO Grégoire Conseiller Village Elema

11. | BOMBITO Joseph Conseiller Village Bongunda

12. | Mr le Délégué de MEGABOIS Délégué MEGABOIS

COMITE LOCAL DE SUIVI/ LOSANGANYA
"N° Noms-Postnom Fonction Qualité
ord

fe Mr Deogracias BALEZI C. Président Admin. Du Territoire

2: BOSAWA EFOMI Secrétaire Chef de Secteur

3 IMPOKE IMELE Membre Village Elema

4, LOKEMBYA LOLOMBO Membre Centre Djoa

5; BOKETSU IYAKELA Membre Village Bonkoto

6: Délégué de MEGABOIS Délégué MEGABOIS

Fait à Bekondji
Pour MEGABOIS

Jacques (OSESS BUMBA ;.

ANNEXE 3 : INFRASTRUCTURES SOCIO-ECONOMIQUES ET LEUR COUT INDICATIF TOTAL

INFRASTRUCTURES ET BENEFICIAIRES

GROUPEMENT ECOLE | CU($) C. SANTE | CU ($) ROUTE CU ($) C.Cult | CU ($) PHO |CU($) | PONT
urel NIE

cu ($)

TRANSPORT (1)

TOLE |CU
($)

H.Bord | CU(S)

SECTEUR

LOSANGANYA

GROUPEMENT
LINGOY

VILLAGES FE = = = = z 2 um =

DJOA = 1 30.000 = > = -

H
n
ne
e
a
s

LOKOFA ET
DJOA k 22.000

TT 1

DJOA 1 10.000 =

DJOA = d 2.500

LOANGA- 25kms 800
BOLIMA

-LOANGA - 2(G)
BOLIMA 2(P)

15.000
8.000

TOTAL Ouvrage 2 44.000 1 30.000 25 kms | 20.000 1 10.000 À 2.500 EE

23.000

TOTAL G/4 ans

129.500 $

10%

12.950 $
Transport

{1): Le Comité Local de Gestion (CLG) présentera à la Société, au moins deux semaines avant l’arrivée du bateau, une liste motivée des
personnes ainsi que le poids total à transporter par voyage. Les modalités pratiques de transport par route et/ou par eau seront définies
entre la Société et la Communauté Locale représentée par les deux Comités locaux de gestion, sauf pour le transport par radeau en ce qui
concerne les personnes car strictement interdit par la lo

LES

& : œ TES ,
N Ce

- LT PTT SERSTO 7 VX) EN 3 go
FER LT 12 : 7 PDT OT FIST] TENNIS ÉCL TE ._ 44
FUT72, STPALIN | RIT OUFT CUPLNTS 7G|

FAIT D] AT TA 72 2247 0 PORN, FOAIN AZ CO

ITA T ES SONTUN - O7 CMS] 7 o

F5 IR FEI FIUENTAT - VENT] ga

CAD

FNRTINE SIT HAPIOIG ST LIHI| MOSS HMÉEEG | Er
JYNLYNOIS 3invno - |_ SWON3Hd 13 SNION 1S0d ‘SWION PIO.N

1107/80/67"
SIDNAS3Hd 530 31511
EME o 0
VENO1OS 3Q 3HIOLIYYAL

SIO9YOIN

eZ pe hs S fours 41
= D TÉVNITT SNSITASS) 21
272 DPTPL AA NTI T SONT Te na 7 0 077 72
TT dr FRET, LE VTT OST OT UTTE 27
FLONNES7 BAELYA 72 9O SYN24 FT ALERT sr
C0 FTITIHAATS FO NON — A GA er
| L'W TT RTE SA ST PAT A 57 VY
ne ve] POTRTT TININDIIU nl ar
FENWFGUIT TITI TLON

FO NOSVOG WTAAVCA]

Et À pus

Vo 1/ ou
À

Baohoud ta |
d. Lur de
$. Bold

m7 7

6: lobe, Gary
